IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 75,004


EX PARTE BENJAMIN WAYNE McCOIN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM RED RIVER COUNTY



 Per Curiam.


O P I N I O N



 	This is a post-conviction application for a writ of habeas corpus filed pursuant to tex.
code crim. proc. art. 11.07.  Applicant was convicted of attempted capital murder.  Punishment was
assessed at ninety-nine years imprisonment.  Applicant's conviction was affirmed on direct appeal. 
McCoin v. State, 56 S.W.3d 609 (Tex. App.Texarkana, 2001).   
	Applicant contends that he is being denied time credit for a period he spent in federal custody
while under a detainer placed by the Texas authorities.
	The trial court has filed findings of fact and conclusions of law, supported by the record,
recommending that relief be granted.  While this Court is not bound by the trial court's findings, we
should follow them where they are supported by the record.  Ex parte Brandley, 781 S.W.2d 886 
(Tex. Crim. App. 1989). 
	Relief is granted.  The officials at the Texas Department of Criminal Justice -- Correctional
Institutions Division, are hereby ordered to amend Applicant's records to reflect additional jail time
credit, in Cause Number 76-CR-10-99 in the 102nd Judicial District Court of Red River County, for
the period from September 17, 1992, until October 20, 1999. 
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice, Correctional
Institutions and Parole Divisions.
DELIVERED: September 15, 2004
DO NOT PUBLISH